Citation Nr: 0023199	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1956, and from December 1956 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for a skin disorder of the hands and feet.  The veteran 
timely appealed this RO decision, and it is the only matter 
properly on appeal at this time.  A personal hearing was held 
before a member of the Board at the RO (i.e. a Travel Board 
hearing) in May 2000. 

The Board notes that an April 1997 RO decision granted 
service connection for bilateral hearing loss (rated 
noncompensable), tinnitus (rated 10 percent disabling), 
suppurative otitis media (rated 10 percent disabling), and 
perforation of the tympanic membranes (rated noncompensable).  
A notice of disagreement with the evaluations assigned for 
these conditions was received from the veteran in August 
1997, and a statement of the case on such issues was sent to 
him in November 1998.  However, he did not thereafter perfect 
an appeal of such issues, by filing a timely substantive 
appeal, and thus the issues are not before the Board.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999); Roy v. Brown, 5 Vet. App. 
554 (1993).


REMAND

The veteran served on active duty in the Army from September 
1953 to March 1956, and from December 1956 to June 1974, when 
he retired.  Service medical records do not refer to a skin 
condition of the hands and feet, although medical records 
from about the last 10 years of service are unavailable.  The 
first post-service medical evidence of a skin condition of 
the hands and feet is from September 1982, and when the 
veteran was seen for the problem in July 1984 he gave a 
history of having it since 1956.

At a May 2000 Travel Board hearing, the veteran reported that 
he received VA medical treatment for a skin condition in the 
late 1970s or early 1980s at VA medical facilities in Wilkes-
Barre and Allentown.  The RO should attempt to obtain the 
above referenced records and associate them with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

As noted, the veteran's service medical records are 
incomplete, despite several attempts to obtain such records.  
At the May 2000 hearing, the veteran stated that during 
service he was treated for a skin condition in 1958 or 1959, 
but not admitted to the hospital, and in about 1963 or 1964 
he was hospitalized for several days for a skin condition at 
the Fort Knox Army Hospital.  The Board finds that another 
attempt should be made to obtain all service medical records, 
and particularly those referred to by the veteran.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for a 
skin condition since separation from 
service, especially for the period from 
1974 to 1982.  The RO should then obtain 
copies of the related medical records, 
which are not already on file.  Even if 
the veteran does not respond to the RO's 
request, the RO should directly contact 
the VA medical facilities in Wilkes-Barre 
and Allentown and request any medical 
records dated in the late 1970s and early 
1980s concerning a skin condition.  

2.  The RO should make another attempt to 
obtain additional service medical records 
including, but not limited to, records of 
claimed outpatient treatment in 1958 or 
1959, and records of inpatient 
hospitalization in about 1963 or 1964 at 
the Fort Knox Army Hospital.  In an 
effort to obtain such records, contact 
should be made with all possible 
repositories of the records, such as the 
National Personnel Records Center, Army 
Reserve Personnel Center, and Fort Knox 
Army Hospital.

3.  After the above development is 
completed, the RO should review the claim 
for service connection for a skin 
disorder of the hands and feet.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




